United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2173
                        ___________________________

                                  Maricruz Zavala

                             lllllllllllllllllllllPetitioner

                                           v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: February 23, 2021
                              Filed: March 8, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Monty Wilkinson has been appointed to serve as the Acting Attorney General
of the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Maricruz Zavala, a native and citizen of Mexico, petitions for review of an
order of the Board of Immigration Appeals dismissing her appeal from an
immigration judge’s decision finding her removable for having committed a crime
involving moral turpitude and denying cancellation of removal. Zavala argues that
her conviction under 42 U.S.C. § 408(a)(7)(B) is not a crime involving moral
turpitude. As the agency noted, in Guardado-Garcia v. Holder, 615 F.3d 900, 902
(8th Cir. 2010), this court held that a conviction under section 408(a)(7)(B) is a crime
involving moral turpitude. Although Zavala argues that decision was wrongly
decided, we are bound by it. See United States v. Pryor, 927 F.3d 1042, 1044-45 (8th
Cir. 2019) (reaffirming that one panel is bound by decisions of earlier panels absent
en banc review, despite party’s argument that earlier decision was wrongly decided);
Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc) (“It is a cardinal
rule in our circuit that one panel is bound by the decision of a prior panel.”).

      Accordingly, we deny the petition for review.
                     ______________________________




                                          -2-